Citation Nr: 0002266	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1979 to October 
1983.

The veteran filed a claim in April 1997 for service 
connection for PTSD.  This appeal arises from the August 1997 
rating decision from the Philadelphia, Pennsylvania Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  A Notice of Disagreement was filed in 
June 1998 and a Statement of the Case was issued in June 
1998.  A substantive appeal was filed in July 1998 with no 
hearing requested. 

By rating action of February 1986, service connection for a 
left ankle disability was denied.  The veteran was notified 
of this action and of his appellate rights.  No response was 
received from the veteran within one year of notification.  
In May 1998, the veteran again requested service connection 
for this disability.  By letter dated the following month, he 
was notified of the requirements to reopen his claim.  By 
letter received in July 1998, the veteran requested that VA 
medical records be obtained in connection with his request to 
reopen his claim for service connection for a left ankle 
disability.  VA records were obtained, but it does not appear 
that the RO considered these records in connection with the 
left ankle claim.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran has present no competent evidence to show that he 
currently suffers from PTSD, and the claim is not plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in January 1979, no 
history of nervous trouble was reported.  On examination, the 
veteran's psyche was clinically evaluated as normal.

In a January 1986 notation from the National Personnel 
Records Center, it was indicated that there were no 
additional service medical records.  

On an Employability Assessment Form from February 1997, a VA 
physician noted that the veteran was diagnosed with major 
depressive disorder and alcohol and cocaine addiction.

In April 1997, the veteran filed a claim for service 
connection for PTSD.

A VA hospital report from February 1997 shows that the 
veteran was diagnosed with cocaine dependence.  

By rating action of August 1997, service connection for PTSD 
was denied.  The current appeal to the Board arises from this 
action.

VA outpatient records from February 1996 to July 1997 show 
that the veteran was treated for depression, alcohol abuse, 
and schizophrenia. 

In a statement in October 1997, the veteran reported 
stressors from his experience in the Marine Corps, including 
being treated with disrespect when he objected to doing 
physical training while he was sick.  This caused him to lose 
respect for those in command and he began to act 
rebelliously.  He was required to continue with daily 
activity when he hurt his ankle.  He was subjected to "pink 
belly" where he was smacked 40 to 50 times with his shirt up 
while being held down.  This stressed him out.  In a further 
statement from October 1997, the veteran reported that his 
unit was subjected to random drug testing, which caused the 
men to feel violated for false charges.  He was accused of 
having a positive drug test and was mistreated due to the 
false accusation.   

On a VA mental disorders examination in November 1997, the 
veteran reported stressors including that he was in a combat 
situation in 1980, in Iran.  Additionally, he had to be 
decontaminated after a gas canister broke aboard a ship he 
was stationed on.  He was subject to discrimination and was 
hurt by another soldier who hit the veteran in the neck and 
back.  Additionally, he was trampled on during a ferryboat 
riot between the Navy and the Marines.  It was noted that the 
C file was not available.  The diagnoses included atypical 
psychosis and history of polysubstance abuse.  It was noted 
that PTSD was not demonstrated.  

In the July 1998 substantive appeal, the veteran reported 
that he was traumatized by the over conditioning required by 
the Marines that turned him into a killing machine.  He 
currently suffered from having witnessed a dying sailor at 
sea on his ship.  Additionally, he had suffered 
discrimination due to race.  

A VA hospital record from December 1997 to January 1998 shows 
that the veteran was diagnosed with disabilities to include 
substance induced mood disorder and borderline personality 
disorder.

VA medical records from January 1996 to October 1998 show 
treatment for alcohol dependence, major depressive disorder 
with psychotic features, anxiety disorder, cocaine 
dependency, substance induced mood disorder, borderline 
personality disorder, organic mood disorder, paranoid 
attitude, polysubstance depression, major depression 
disorder, psychosis not otherwise specified, schizophrenia, 
and situational/adjustment disorder.  
 
II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131(West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

In this case, the veteran is claiming he currently has PTSD 
which was incurred in service.  The evidence does not support 
his contention.  VA regulation, as contained in 38 C.F.R. § 
3.304, provides that service connection for PTSD requires 
medical evidence diagnosing the condition.  The veteran has 
not submitted a medical diagnosis of PTSD.  As there is no 
current medical evidence to establish the presence of the 
disability claimed on appeal, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The only evidence that 
would support the veteran's claim for PTSD is found in his 
statements; however, lay evidence is inadequate to establish 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. 
§ 5107(a) of presenting a well-grounded claim of service 
connection for PTSD.

While the Board does have a heightened duty to assist a 
claimant in developing a claim when records have been lost or 
destroyed, see Russo v. Brown, 9 Vet.  App. 46, 50-51 (1996); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), an appellant 
still has the burden of submitting a well-grounded claim.  
See 38 U.S.C.A. § 5107.  Here, the appellant has not 
submitted evidence of a current disability.  Because he has 
failed to satisfy one of the Caluza requirements, the Board 
finds that the appellant has failed to establish a well-
grounded claim. 

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for PTSD is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

